Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-13, are drawn to, “at least one access point (AP) configured to wirelessly receive client data from, and transmit network data to, the plurality of first electronic devices and the at least one second electronic device; and a virtual private wireless communication sub-network (VPWN) that includes the plurality of first electronic devices and excludes the at least one second electronic device, wherein the VPWN is configured to enable each of the plurality of first electronic devices to automatically connect with the wireless communication network, wherein the WLAN includes a network-defined password for accessing the WLAN, and the VPWN includes a user-defined security key that is different from the network-defined password, wherein the user-defined security key is configured to encrypt wireless data traffic between the plurality of first electronic devices and the at least one AP such that the at least one second electronic device in communication with the at least one AP cannot decrypt the wireless data traffic between the plurality of first electronic devices and the at least one AP, etc.,”, classified in H04W12/08.
Claims 14-20, are drawn to, “scanning for one or more wireless networks that support of the VPWN; identifying the wireless communication network from among the one or more wireless networks, transmitting the user-defined SSID and the user-defined security key to the instructing the wireless network to enable the user-defined SSID and the user-defined security key at a target access point (AP) configured to wirelessly communicate according to a communication protocol of the first Wi-Fi-enabled device; pushing the user-defined SSID and the user-defined security key to a second Wi-Fi-enabled device associated with a user of the first Wi-Fi-enabled device; and authorizing the second Wi-Fi-enabled device to automatically discover the user-defined SSID and the user-defined security key enabled at the target AP, etc”, classified in H04L63/0272.

One of ordinary skilled in the art would readily know that usage of common limitations, access point, wireless networks, SSID, WiFi, WLAN and VPWN are well-known in the art.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classification groups or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention.

The inventions are distinct, each from the other because of the following reasons:
In the instant case, invention I has separate utility such as, usage of at least one access point (AP) configured to wirelessly receive client data from, and transmit network data to, the plurality of first electronic devices and the at least one second electronic device; and a virtual private wireless communication sub-network (VPWN) that includes the plurality of first electronic devices and excludes the to enable each of the plurality of first electronic devices to automatically connect with the wireless communication network, wherein the WLAN includes a network-defined password for accessing the WLAN, and the VPWN includes a user-defined security key that is different from the network-defined password, wherein the user-defined security key is configured to encrypt wireless data traffic between the plurality of first electronic devices and the at least one AP such that the at least one second electronic device in communication with the at least one AP cannot decrypt the wireless data traffic between the plurality of first electronic devices and the at least one AP, etc, lacking one or more of the particulars of inventions II.  Invention II has separate utility such as, usage of scanning for one or more wireless networks that support of the VPWN; identifying the wireless communication network from among the one or more wireless networks, transmitting the user-defined SSID and the user-defined security key to the wireless communication network; instructing the wireless network to enable the user-defined SSID and the user-defined security key at a target access point (AP) configured to wirelessly communicate according to a communication protocol of the first Wi-Fi-enabled device; pushing the user-defined SSID and the user-defined security key to a second Wi-Fi-enabled device associated with a user of the first Wi-Fi-enabled device; and authorizing the second Wi-Fi-enabled device to automatically discover the user-defined SSID and the user-defined security key enabled at the target AP, etc, lacking one or more of the particulars of inventions of I.  Please see MPEP 806.05. 

The above Group I, a first invention would not infringe a second invention, Group II, and similarly the second invention would not infringe the first invention.

These inventions are distinct for the reasons given above, and the search required for each Group is different and not co-extensive for examination purpose.  For example, the searches for the two inventions would not be co-extensive because these groups would require different searches on PTO's classification groups as following:
Group I search (claims under Group I) would require use of search H04W12/08 (not required for the inventions II). 
Group II search (claims under Group II) would require use of search H04L63/0272 (not required for the inventions I).  

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification as shown above, the extensive search required for one group is not required for the other groups as shown above, and have acquired a separate status in the art because of their recognized divergent subject matter as shown above, restriction for examination purposes as indicated is proper.   

A telephone call was made to the applicant on 3/10/21 and 3/11/21, to request an oral election for the above restriction requirement. Since no contact was made this written restriction requirement, is provided.  

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined, as per the restriction requirement that is subject to “First Action Interview” policy (First Action Interview Process Flowchart).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARESH N PATEL/Primary Examiner, Art Unit 2493